UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14f-1 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14-f THEREUNDER COMMISSION FILE NUMBER 000-52107 CLEARVIEW ACQUISITIONS, INC. (Exact name of registrant as specified in its charter) Nevada 20-4069588 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1848 Commercial Street San Diego, California 92113 (Address of principal executive offices, zip code) (877) 246-4354 (Registrant’s telephone number, including area code) NO VOTE OR OTHER ACTION BY OUR STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. PROXIES ARE NOT BEING SOLICITED. INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 NOTICE OF CHANGE IN MAJORITY OF DIRECTORS February 13, 2009 This Information Statement (“Information Statement”) is being furnished to holders of record as of February 11, 2009 of the common stock of Clearview Acquisitions, Inc. a Nevada corporation (the “Company”, “we”, “us”, or “our”), in accordance with the requirements of Section 14(f) of the Securities Exchange Act of 1934, as amended (the “34 Act”), and Rule 14f-1 promulgated thereunder. No vote or other action by our stockholders is required in response to this Information Statement. Proxies are not being solicited. INTRODUCTION On January 28, 2009, the Company entered into a Merger Agreement (the “Merger Agreement”) with Helix Wind, Inc., a Nevada Corporation (“Helix Wind”) and Helix Wind Acquisition Corp., a Nevada corporation and a wholly owned subsidiary of the Company (“Acquisition Corp.”) pursuant to which the Company acquired Helix Wind by way of the merger of Acquisition Corp. with and into Helix Wind .The separate legal existence of Acquisition Corp. then ceased with Helix Wind being the surviving corporation and becoming the wholly-owned subsidiary of the Company (the “Merger”). At the closing of the Merger, the holders of Helix Wind’s common stock and those individuals with promises to receive the same, received an aggregate of 20,546,083 shares of the Company’s common stock, par value $0.0001 per share (“Common Stock”).The holders of Helix Wind’s convertible debt exchanged their notes for new convertible promissory notes from the Company and the Company reserved 5,753,918 shares of Common Stock for conversion of the same. Upon the closing of the Merger contemplated by the Agreement on February 11, 2009, Tatiana Mikitchuk, the President of the Company, resigned and simultaneously therewith (i) Scott Weinbrandt was appointed Chairman and President of the Company, (ii) Ian Gardner was appointed Chief Executive Officer of the Company and (iii) Kevin Claudio was appointed Chief Financial Officer of the Company. Also upon the closing of the Merger on February 11, 2009, Tatiana Mikitchuk, the sole director of the Company, appointedIan Gardner to the Company’s board of directors (“Board of Directors”) and submitted her resignation from the Board of Directors, to be effective 11 days after this Information Statement has been filed and distributed to the stockholders.Upon the effectiveness of Ms. Mikitchuk’s resignation, it is anticipated that Scott Weinbrandt will be appointed to the Company’s Board of Directors. Please read this Information Statement carefully. It contains certain biographical and other information concerning the incoming executive officers and directors after the closing of the Merger. You are not, however, required to take any action. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The Company is presently authorized to issue 1,750,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock, par value $0.0001 per share(“Preferred Stock”).After giving effect to the Merger and related transactions there are currently issued and outstanding 25,681,094 shares of Common Stock. The following table sets forth following the consummation of the Merger certain information regarding the Company’s outstanding shares of Common Stock beneficially owned by (1) each person who beneficially owns more than five percent of the Company’s Common Stock, and (2) the Company’s directors and executive officers. The information relating to share ownership is based upon information furnished to the Company. The Company believes that the beneficial owners of Common Stock, based on information supplied by such owners, have sole investment and voting power with respect to the Common Stock shown as being beneficially owned by them, except as otherwise set forth in the footnotes to the table. NAME OF OWNER TITLE OF CLASS NUMBER OF SHARES OWNED (1) PERCENTAGE OF COMMON STOCK (2) Ian Gardner Common Stock 10,063,978 (3) 36.0% Kevin Claudio Common Stock 0 0% Scott Weinbrandt Common Stock 3,410,963(4) 11.8% Tatiana Mikitchuk Common Stock 52,925 0.2% All Officers and Directors Common Stock 13,527,866 48% As a Group (4 persons) Kabir M. Kadre Common Stock 4,586,846 (5) 17.5% C/O Alia Kadre 1904 39th st San Diego CA 92105 Ken Morgan Common Stock 7,938,588 (6) 30.8% c/o Bill Eigner 530 B Street, 21st Floor San Diego, CA 92101 Quercus Trust Common Stock 2,312,892 (7) 8.3% 2309 Santiago Drive Newport beach, CA (1) Beneficial Ownership is determined in accordance with the rules of the Securities and Exchange Commission (“SEC”) and generally includes voting or investment power with respect to securities. Shares of Common Stock subject to options or warrants currently exercisable or convertible, or exercisable or convertible within 60 days of February 11, 2009 are deemed outstanding for computing the percentage of the person holding such option or warrant but are not deemed outstanding for computing the percentage of any other person. (2) Each percentage is based upon, the total number of shares outstanding at February 11, 2009, 25,681,094, and the total number of shares beneficially owned and held by each individual at February 11, 2009, plus the number of shares that such individual has the right to acquire within 60 days of February 11, (3) Includes 7,820,662 held by the Fidelis Charitable Remainder Trust, of which Mr.
